

117 HRES 497 IH: Condemning the murder of Alireza Fazeli Monfared and the practice of so-called “honor killings” in Iran, and for other purposes.
U.S. House of Representatives
2021-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 497IN THE HOUSE OF REPRESENTATIVESJune 24, 2021Mr. Cicilline (for himself and Mrs. Kim of California) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONCondemning the murder of Alireza Fazeli Monfared and the practice of so-called honor killings in Iran, and for other purposes.Whereas Alireza Fazeli Monfared, a 20-year-old citizen of Iran, reportedly was brutally murdered by relatives on May 4, 2021, in a rural village near Ahvaz, Iran;Whereas Mr. Monfared’s murder was reportedly perpetrated as an honor killing because Mr. Monfared identified as a gay man;Whereas the denial of fundamental freedoms and the equal protection of the law on any basis, including sexual orientation, is contrary to international human rights conventions, including the United Nations Charter and the Universal Declaration of Human Rights;Whereas Iran’s failure to adequately dissuade the abhorrent practice of honor killings has led to the murders of women, girls, and other vulnerable populations deprived of agency and justice;Whereas officials in Iran do not uniformly prosecute honor killings under its qisas legal system and, when prosecutions do occur, penalties are often significantly reduced, or prosecutions are dismissed at the insistence of family members of the charged;Whereas Iran does not publish official statistics on the number of suspected honor killings thus likely severely undercounting the number of instances in which these murders take place; andWhereas Iran offers no public reports or statistics related to the prosecutions of those responsible for honor killings, leaving the illegality of such killings unclear, and failing to provide accountability for repeated instances of honor killings in the country: Now, therefore, be itThat it is the sense of the House of Representatives that— (1)the murder of Mr. Alireza Fazali Monfared was an abhorrent crime that should be thoroughly investigated and fully prosecuted;(2)the practice of honor killings in Iran, which has claimed the lives of women, girls, gay men, persons that identify as transgender, and members of other vulnerable populations, is a violation of internationally recognized human rights; and(3)the Secretary of State, like-minded allied and partner countries, and the United Nations should—(A)publicly rebuke Iran for its failure to comprehensively address the practice of honor killings;(B)support independent efforts to document honor killings and other human rights violations in Iran; and(C)condemn Iranian human rights abuses against vulnerable populations, including abuses based on sex, sexual orientation, and gender expression.